Exhibit 10.1

 

 [image_001.jpg]

 

 



Severance Benefits for Executive Officers (as of October 26, 2018)

 

Ultra Clean Holdings, Inc. (together with its subsidiary Ultra Clean Technology
Systems and Service, Inc., hereafter referred to as “Ultra Clean” or “the
Company”) has adopted the policy set forth below regarding severance benefits
for eligible Company executives upon certain events of termination of their
employment (the “Policy”). This Policy may be amended or terminated by the
Company at any time.

 

Eligible Executives. Executives of the Company may be eligible to receive
severance benefits hereunder if(a)(i) they are employed in the role of an
“executive officer” (as defined in Rule 3b-7 under the Securities Exchange Act
of 1934) of the Company as determined by the Board of Directors or the
Compensation Committee thereof from time to time, or (ii) they are determined by
the Board of Directors or the Compensation Committee thereof from time to time
as eligible to receive severance benefits pursuant to this Policy, due to their
employment in key positions with the Company, and (b) they are notified in
writing by the head of Human Resources that they are eligible to receive
severance benefits pursuant to the terms and conditions of this Policy.

 

Involuntary Termination. An eligible executive qualifies for severance benefits
pursuant to this Policy only if Ultra Clean terminates his or her employment
without Cause (as defined below) and the executive, within 28 days immediately
following such termination or such longer period provided for by the Company,
signs and does not revoke a general release of any claims that he or she may
hold against Ultra Clean, its affiliated entities and the directors, officers,
employees, representatives and agents of Ultra Clean and its affiliated entities
(collectively, “Ultra Clean and its Affiliates”), in a form acceptable to Ultra
Clean, including a provision that the executive will not make any statement or
take any action that would disparage or harm Ultra Clean and its Affiliates.
Executives who might otherwise be eligible for severance benefits pursuant to
this Policy shall forfeit any rights to benefits hereunder if they resign their
employment or are discharged for cause. For the purpose of this Policy, “cause”
shall exist if (a) the executive is convicted of, or pleads guilty or no contest
to, a criminal offense; (b) the executive engages in any act of fraud or
dishonesty; (c) the executive breaches any agreement with Ultra Clean; (d) the
executive commits any material violation of Ultra Clean policy; (e) executive
fails, refuses or neglects to perform the services required of the executive in
his position at the Company; or (f) the executive is terminated for “Cause”
within the meaning of any agreement by and between the executive and the
Company, pursuant to such agreement. Nothing in this Policy changes the at-will
nature of employment of any eligible executive.

 

Severance Benefits. (a) An eligible executive in the position of Chief Executive
Officer who qualifies for severance benefits pursuant to this Policy shall
receive the following severance benefits:

 

Base Salary Multiple 

Bonus and Incentive Compensation Multiple 

Payment of COBRA Costs 

Equity Acceleration  

150% of the executive’s then-current annual base salary 150% of the executive’s
average annual cash bonus and cash incentive compensation as determined by the
Company over the prior three years (i.e.  [(Year 1 + Year 2 + Year 3) / 3] x
1.5) 18 months Immediate vesting of unvested and outstanding Equity Awards that
would vest within 18 months*

 

*Any Chief Executive Officer hired after the date of this Policy will not be
eligible for equity acceleration under this Policy. Equity acceleration benefits
payable pursuant to this Policy will be paid as a cash equivalent value as
determined by the Company on the date of payment; provided, that the Board of
Directors or the Compensation Committee thereof may determine that the Company
shall distribute such equity acceleration benefits in the form of shares of
Company stock.



 

(b) An eligible executive in the position of Chief Financial Officer or Chief
Operating Officer who qualifies for severance benefits pursuant to this Policy
shall receive the following severance benefits:

 

Base Salary Multiple 

Bonus and Incentive Compensation Multiple 

Payment of COBRA Costs 

Equity Acceleration 

100% of the executive’s then-current annual base salary 100% of the executive’s
average annual cash bonus and cash incentive compensation as determined by the
Company over the prior three years (i.e.  [(Year 1 + Year 2 + Year 3) / 3]) 12
months Immediate vesting of unvested and outstanding Equity Awards that would
vest within 12 months**

 



 

 

 

**Any Chief Financial Officer or Chief Operating Officer hired after the date of
this Policy will not be eligible for equity acceleration under this Policy.
Equity acceleration benefits payable pursuant to this Policy will be paid as a
cash equivalent value as determined by the Company on the date of payment;
provided, that the Board of Directors or the Compensation Committee thereof may
determine that the Company shall distribute such equity acceleration benefits in
the form of shares of Company stock.

 

For the purpose of clause (a) and (b) of this paragraph, “Equity Awards” means
all options to purchase shares of Company common stock as well as any and all
other stock-based awards granted to the executive, including but not limited to
stock bonus awards, restricted stock, restricted stock units or stock
appreciation rights, but excluding any performance stock awards which remain
subject to performance criteria as of the executive’s termination date.

 

(c) Any other eligible “executive officer” of the Company not eligible for
benefits under paragraphs (a) and (b) above, or any other key employee
determined by the Board of Directors or the Compensation Committee thereof as
eligible to receive severance benefits pursuant to this Policy, shall receive
the following severance benefits:

 

Base Salary Multiple 

Bonus and Incentive
Compensation Multiple 

Payment of COBRA Costs  

75% of the executive’s then-current annual base salary 75% of the executive’s
average annual cash bonus and cash incentive compensation as determined by the
Company over the prior three years (i.e.  [(Year 1 + Year 2 + Year 3) / 3] 9
months

 

Payment of Benefits. Any severance payments (other than the COBRA costs) payable
pursuant to this Policy shall be paid in a lump sum to the executive in cash as
soon as administratively practicable after the termination date, and, in any
event, no later than two and one-half (2-1/2) months after the end of the
taxable year of the executive in which the termination date occurs. The COBRA
costs shall be paid as incurred (by subsidizing or reimbursing the premium
payments) but shall end if, prior to the end of the period of time set forth
above, the executive commences alternative employment and becomes eligible for
group medical coverage.

 

Section 409A. The payments and benefits under this Policy are intended to
qualify for the short-term deferral exception to Section 409A of the Internal
Revenue Code described in Treasury Regulation Section 1.409A-1(b)(4) to the
maximum extent possible and, to the extent they do not so qualify, are intended
to qualify for the involuntary separation pay plan exception to Section 409A
described in Treasury Regulation Section 1.409A-1(b)(9)(iii) to the maximum
extent possible. To the extent Section 409A is applicable to this Policy,
notwithstanding any other provision of this Policy to the contrary, if an
eligible executive is a “specified employee” within the meaning of Section 409A
on the date of the executive’s “separation from service” within the meaning of
Section 409A, to the extent required in order to comply with Section 409A,
amounts that would otherwise be payable under this Policy during the six-month
period immediately following the date of such separation from service shall
instead be paid on the first business day after the date that is six months
following that date.

 

Miscellaneous. This Policy shall be governed by and construed in accordance with
the laws of the state of California, without reference to principles of conflict
of laws. All amounts due hereunder shall be subject to applicable tax
withholding. Effective as of the date first above written, this Policy
supersedes in its entirety each prior policy of the Company regarding severance
benefits for executive officers, including, without limitation, the Company’s
“Severance Benefits for Executive Officers (as of July 24, 2008)”. Any severance
benefits payable to an eligible executive under this Policy will be reduced by
and not in addition to any severance benefits to which the eligible executive
would otherwise be entitled under any general severance policy or severance plan
maintained by the Company or any agreement between the Participant and the
Company that provides for severance benefits (unless the policy, plan or
agreement expressly provides for severance benefits to be in addition to those
provided under this Policy); and (ii) any severance benefits payable to an
eligible executive under this Policy will be reduced by any severance benefits
to which the eligible executive is entitled by operation of a statute or
government regulations. To the extent required by law, the Company shall furnish
a summary plan description containing additional information.

 



 

